Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 9,190,851.  The claims comprise a novel way of determining an optimized connection between multiple wireless power transmitters and multiple wireless power receivers.
Regarding Claim 1: Though the prior art discloses a wireless power receiver client with a processor to determine the best pairing of a wireless power transmitter among a plurality of wireless power transmitters to the wireless power receiver, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
determine a first pairing quality metric associated with a first pairing with a first wireless power transmission system (WPTS) of a localized system;
determine a second pairing quality metric associated with a second pairing with a second WPTS of the localized system; and
select one of the first WPTS or the second WPTS based on the first pairing quality metric and the second pairing quality metric; and
a receiver configured to receive wireless power from the selected one of the first WPTS or the second WPTS. 
Regarding Claim 9: Though the prior art discloses a wireless power receiver client with a transceiver configured to determine the best pairing of a wireless power transmitter among a plurality of wireless power transmitters to the wireless power receiver, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of:
a transceiver configured to receive an indication of a first wireless power transmission system (WPTS) or a second WPTS with which to pair, wherein the indication is based on a first pairing quality metric associated with a first pairing with the first WPTS of a localized system and at least a second pairing quality metric associated with a second pairing with the second WPTS of the localized system;
a receiver configured to receive wireless power from the first WPTS or the second WPTS based on the indication. 
Regarding Claim 17: Though the prior art discloses a method performed by a wireless power receiver client configured to determine the best pairing of a wireless power transmitter among a plurality of wireless power transmitters to the wireless power receiver, it fails to teach or suggest the aforementioned limitations of claim 17, and further including the combination of:
determining a first pairing quality metric associated with a first pairing with a first wireless power transmission system (WPTS) of a localized system;
determining a second pairing quality metric associated with a second pairing with a second WPTS of the localized system;
selecting one of the first WPTS or the second WPTS based on the first pairing quality metric and the second pairing quality metric; and
receiving wireless power from the selected one of the first WPTS or the second WPTS.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JERRY D ROBBINS/            Examiner, Art Unit 2859